Citation Nr: 1714029	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-14 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury. 

2.  Entitlement to service connection for residuals of a brain injury, to include an acquired psychiatric disorder. 

3.  Entitlement to service connection for residuals of a spinal injury. 

4.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1979 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In a May 2011 VA Form 9, the Veteran requested a Board hearing.  In a January 2015 statement he asked to "[p]lease determine this claim based on the evidence of record at BVA."  However, he also noted that "if required, a motion for a new video conference will be submitted."  In February 2017, the Board sent a letter to the Veteran requesting that he clarify whether he wanted to schedule a new hearing before the Board.  The Board indicated that if no response was received, his previous selection would be used to schedule his hearing.  To this day, the Veteran has not replied.  However, the Veteran's previous selection was to schedule a hearing only if needed.  Hearings are not required.  Therefore, the Board will consider the hearing request withdrawn and will proceed with the appeal.  

The Board notes that it remanded this matter to the RO, via the Appeals Management Center (AMC) located in Washington D.C., on two prior occasions.  Both in April 2015 as well as in November 2015, this matter was remanded for the express purpose of scheduling the Veteran for a new VA mental health examination in order to evaluate the nature and etiology of the residuals of a brain injury condition.  Pursuant to those remands, the AMC scheduled the Veteran for VA mental health examinations in June 2015 and in February 2016, respectively.  The August 2015 examination was cancelled due to the Veteran's failure to report, while the February 2016 examination was cancelled when he did not respond to several notifications that were sent to his address of record informing him of the date and time of the scheduled examination.  

The AMC was forced to cancel both the August 2015 and the February 2016 examinations due to the Veteran's failure to appear and comply with the basic requirements of responding to the provided for notice.  All of the notices corresponding to the Board's April 2015 and November 2015 decisions as well as the AMC's subsequent attempts to afford the Veteran a new mental health examination appear to have been delivered to the Veteran's last known address, as none have been returned to VA for being undeliverable.  The Board notes that the Veteran has some responsibility to cooperate in the development of all facts pertinent to his claim, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Although it is possible that he may not have received the notifications informing him of the Board remand and the scheduled VA examinations, neither the Veteran nor his representative has indicated to VA that he has changed his address or is otherwise unable to receive mail at his current address of record.  The Board thus finds that the AMC complied with the April 2015 and November 2015 remand directives as they applied to the issue of entitlement to service connection for residuals of a brain injury; therefore, the Board may proceed with its adjudication of this issue.  

The issues of entitlement to service connection for residuals of a neck injury, residuals of a spinal injury, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran has any residuals of a brain injury, to include an acquired psychiatric disorder, that are attributable to his active duty service or any incident of service.


CONCLUSION OF LAW

Service connection for residuals of a brain injury, to include an acquired psychiatric disorder, is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The Veteran was provided with notice in April 2009 which was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service VA treatment records.  He was afforded a VA examination in September 2009.  He has not identified any additionally available evidence for consideration. 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claims, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Factual Background and Analysis

The Veteran asserts that he currently experiences residuals of a brain injury that occurred in service.  Specifically, he contends that he developed an acquired psychiatric disorder as well as other mental and physical health issues due to an attack he suffered while in service and the traumatic brain injury he incurred as a result. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

To begin, the Board must first establish that the Veteran currently experiences residuals of a brain injury, to include an acquired psychiatric disorder.  VA treatment records dating show that the Veteran was being treated for psychiatric issues as early as July 2009 and was given a diagnosis of bipolar disorder in 2009.  By March 2011, records show that PTSD was added as an additional diagnosis; however, concurrent records also dating from March 2011 show that the Veteran was diagnosed with a mood disorder related to a history of polysubstance abuse patterns.  Subsequent treatment records dating through April 2015 continue to show diagnoses of bipolar disorder and depression, sometimes attributed to polysubstance abuse and sometimes freestanding.  The most recent diagnostic impression available in the record shows a diagnosis of bipolar disorder as well as a distinct substance-induced mood disorder.  

The Veteran's service treatment records indicate that the Veteran was assaulted in July 1979 and was evaluated as having multiple contusions on his face, ears and neck.  An X-ray examination was negative.  The report also notes that the Veteran was intoxicated at the time of his emergency evaluation.  Subsequent service treatment records do not show that the Veteran received any additional treatment stemming from this incident, to include any treatment for residuals of a brain injury.  No disabilities or symptoms related to a brain injury or an acquired psychiatric disorder were reported on the February 1980 discharge examination. 

Post service, there are no treatment records until the previously discussed VA treatment records beginning in July 2009.  The Veteran was afforded a VA examination in July 2009 regarding his mental health issues.  He reported that he was attacked while in service during which he was kicked repeatedly in the neck and head.  According to the Veteran he was taken to a hospital to be treated for his injuries and stayed there for an indeterminate amount of time.  Following service, he detailed how he was hospitalized for suicidal ideation in 2005, at which time he was diagnosed with bipolar disorder.  The examiner noted that per the Veteran's own report, his symptoms included progressively worsening memory and poor concentration.  After an interview and a psychological examination, the Veteran was diagnosed with bipolar disorder "by the patient's own report."  The examiner commented that it was not clear whether the Veteran's self-reported memory and concentration issues were residual effects of an in-service traumatic brain injury and noted that it would require further testing to determine whether the memory and concentration issues were instead attributable to the bipolar disorder.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a grant of service connection for residuals of a traumatic brain injury, to include an acquired psychiatric disorder.  Although there is evidence that the Veteran had a head injury in service, the corresponding July 1979 treatment record does not indicate that the Veteran was evaluated as having any long-term residual effects of the attack.  The service treatment record shows that he suffered contusions on his face, neck and ears.  Furthermore, the x-ray examination at the time was negative for any indication of long-term injury.  Subsequent service treatment records, to include the February 1980 discharge examination, are silent for any complaints, treatment, or diagnoses related to a head injury or an acquired psychiatric disorder.  

The Board further notes that while there may still be a question as to whether the Veteran has memory and concentration problems that stem from his head injury in service, the Veteran has not shown up to the scheduled VA examinations needed to obtain clarification on this matter.  As previously noted, the Veteran was scheduled for VA examinations in order to conduct the necessary testing needed to determine if the reported memory and concentration problems were due to the head injury in service as advised by the July 2009 VA examiner.  However, the record shows that the Veteran was scheduled for a neurological examination later in September 2009 which he cancelled due to transportation problems.  Thereafter, the appeal was remanded twice more for the scheduling of the needed VA examination.  Subsequent examinations were scheduled in August 2015 and February 2016.  The Veteran again failed to show up to both examinations and no reason has been provided for his failure to appear.

While the Board is willing to remand the other issues on appeal for a medical opinion without the benefit of an examination, the same cannot be done with regards to the issue being decided herein.  Indeed, the July 2009 VA examiner stated that additional testing was needed in order to properly determine whether the reported memory and concentration problems were due to the head injury in service.  Therefore, an opinion cannot be rendered based solely on a review of the file.  The Veteran did not show up for multiple scheduled examination needed to decide this issue.  Without the needed examinations, the record is devoid of competent evidence associating any psychological, memory or concentration problems to his head injury in service. 

Moreover, to the extent that the July 2009 VA medical opinion could be read to imply that it is possible the Veteran's reported memory and concentration difficulties were related to the in-service head injury, the Board notes that although it is not required that a doctor's opinion as to etiology be stated to an absolute certainty, service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102.  Accordingly, an opinion phrased in terms tantamount to "may" be related is an insufficient basis for an award of service connection.  See Bloom v. West, 13 App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provided the required degree of  medical certainty).  Therefore, said reading of the opinion would not be helpful to the Veteran in substantiating his claim.    

The Veteran has offered no evidence other than his lay testimony to support his assertion that he currently experiences residual conditions of an in-service head injury.  However, while he may report symptomatology, he does not possess the required expertise to render an opinion on such a complex medical issue as the residuals of a traumatic brain injury.  See Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App 465, 470 (1994).  

Accordingly, and for the reasons stated above, service connection for residuals of a traumatic brain injury is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Service connection residuals of a brain injury, to include an acquired psychiatric disorder, is denied. 


REMAND

Pursuant to the Board's November 2015 remand, the AMC was directed to send the claims to the July 2009 VA orthopedic examiner for the purpose of providing an addendum opinion as to whether any identified neck, back or knee disorder was etiologically related to service.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

Upon receipt of the remand directives, the AMC, in January 2016, requested a medical opinion.  Thereafter, a February 2016 document indicates that the request for a medical opinion was cancelled due to the Veteran's repeated failure to respond to notices informing him that the claims file was going to be evaluated by a VA examiner.  The AMC thereafter issued a supplemental statement of the case continuing the denial of the neck, back, and knee injury claims and returned the case to the Board for its adjudication. 

Although the Board recognizes that the Veteran did not respond to repeated notices regarding the addendum opinion, and has already determined that it was proper to adjudicate the residuals of brain injury claim without affording the Veteran another opportunity for a VA examination, it still finds that it was not appropriate for the AMC to cancel the addendum opinion request and adjudicate the matter prior to obtaining said opinion.  As stated in the prior November 2015 remand, the Veteran did not have to be present in order to have the claim file evaluated by an examiner and have that examiner issue an opinion regarding the etiology of the neck, back and knee injury disabilities.  Therefore, there was no reason for the AMC to cancel the addendum opinion request based on the Veteran's failure to reply to notices regarding the opinion.  Therefore, the Board finds that the RO did not substantially comply with the Board's remand directives and an additional remand is needed prior to deciding these issues.  Stegall, 11 Vet. App. at 268.

The Board notes that in its previous remands, both in April 2015 and in November 2015, it directed the AMC to notify the Veteran of his right to identify any outstanding records, to specifically include documentation of attested 1998, 2005 and 2005 surgeries and hospitalizations, and then obtain any such identified records and associate them with the claims file.  The AMC has complied with this request twice, inasmuch as the Veteran has been provided with notice of the post-remand development measures being taken by the AMC.  The Veteran has not responded to any of these notices with information regarding outstanding records, and there is no indication that these notices were not delivered to the Veteran's address of record.  In light of the AMC's prior attempts to obtain outstanding records and the Veteran's demonstrated lack of response to said attempts, the Board will not require the AMC to again attempt to obtain outstanding records upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's entire claims file to the July 2009 VA orthopedic examiner.  The entire claims file should be made available to the examiner for review of pertinent documents therein.  The report should specifically state that such a review was conducted.  The Veteran should not be scheduled for another VA medical examination unless the VA examiner assigned to provide the opinion determines that it is necessary in order to issue the opinion.  If a VA examination is deemed necessary, all tests required to provide a thorough rationale should be conducted and the results reported in detail. 

The examiner should provide an opinion whether it is at least as likely as not (50 percent probability or greater) that any identified neck, back, or knee disorder has its onset during active service; is related to the Veteran's in-service complaints; or otherwise originated during active service.  

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

2.  After completing the above action the AMC must readjudicate the issue on appeal.  If any benefit remains denied, the AMC must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


